DETAILED ACTION
The Action is responsive to Applicant’s Application filed October 13, 2021.
Please note claims 1-11 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed October 13, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed October 13, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al. (US Pat. No. 10,741,185).

Regarding claim 1, Gruber teaches a non-transitory computer-readable recording medium storing a response processing program for causing a computer to execute processing comprising: 
‘receiving a question from a user input to a terminal’ receiving an input query from a user (Col. 12, Lines 25-35)
‘extracting, in a case where a plurality of pieces of answer candidate data that corresponds to the received question is retrieved, keywords or key phrases from the plurality of pieces of answer candidate data’ as extracting words from previously received input for analysis for potential candidates (Col. 38, Lines 1-31; Col. 43, Lines 20-35; Col. 98, Lines 28-48)
‘classifying the extracted keywords or key phrases on the basis of words included in the keywords or key phrases’ as classifying candidate words to determine classes for the words (Col. 38, Lines 1-31; Col. 43, Lines 20-35)
‘outputting a classification result of the keywords or key phrases to the terminal in a state selectable by a user, together with a response text to the question’ (Fig. 29, Fig 31)

Regarding claim 2, Gruber teaches wherein:
‘in the processing of extracting, contents of each of the plurality of pieces of answer candidate data are analyzed on the basis of words and grammatical elements, and keywords or key phrases are extracted from the plurality of pieces of answer candidate data’ as language pattern recognizers to recognize grammatical constructs (Col. 25, Lines 40-45)

Regarding claim 5, Gruber teaches:
‘receiving selection of any keyword or key phrase from the output classification result of the keywords or key phrases’ as eliciting a user to select from the output (Col. 28, Lines 25-Col. 31, Lines 33)
‘retrieving answer candidate data that corresponds to the question on the basis of the received keyword or key phrase and the question’ (Col. 28, Lines 25-Col. 31, Lines 33)

Regarding claim 6, Gruber teaches:
‘receiving input of a response text that corresponds to the classification result of the keywords or key phrases; and registering the received response text and the classification result of the keywords or key phrases in a storage in association with each other’ (Col. 25, Lines 57-Col. 26, Lines 18)

Regarding claim 7, Gruber teaches: ‘wherein in the processing of outputting, the classification result of the keywords or key phrases is output together with the response text that corresponds to the classification result of the keywords or key phrases with reference to the storage’ (Col. 25, Lines 57-Col. 26, Lines 18)

Regarding claim 8, Gruber teaches ‘wherein in the processing of extracting, key phrases that include a combination of a noun modifier and a modificand are extracted on the basis of parts of speech of words included in each of the plurality of pieces of answer candidate data and a modification relation between the words’ as offering a user alternative candidate words to choose among based on their degree of semantic fit wherein a choice includes a word that adds context and meaning to an existing word (Col. 24, Lines 38-67; Col. 25 Line 57-Col. 26, Line 18)

Regarding claim 9, Gruber teaches ‘wherein each of the plurality of pieces of answer candidate data is a combination of question data and answer data’ (Col. 107, Lines 34-67)

Regarding claim 10, Gruber teaches a response processing method comprising: 
‘receiving, a computer, a question from a user input to a terminal’ receiving an input query from a user (Col. 12, Lines 25-35)
‘extracting, in a case where a plurality of pieces of answer candidate data that corresponds to the received question is retrieved, keywords or key phrases from the plurality of pieces of answer candidate data’ as extracting words from previously received input for analysis for potential candidates (Col. 38, Lines 1-31; Col. 43, Lines 20-35; Col. 98, Lines 28-48)
‘classifying the extracted keywords or key phrases on the basis of words included in the keywords or key phrases’ as classifying candidate words to determine classes for the words (Col. 38, Lines 1-31; Col. 43, Lines 20-35)
‘outputting a classification result of the keywords or key phrases to the terminal in a state selectable by a user, together with a response text to the question’ (Fig. 29, Fig 31)

Regarding claim 11, Gruber teaches an information processing apparatus comprising: 
‘a memory’ (Col. 9, Lines 48-Col. 10, Lines 13)
‘a processor coupled to the memory (Col. 9, Lines 48-Col. 10, Lines 13) and configured to: 
receive, a computer, a question from a user input to a terminal’ receiving an input query from a user (Col. 12, Lines 25-35)
‘extract, in a case where a plurality of pieces of answer candidate data that corresponds to the received question is retrieved, keywords or key phrases from the plurality of pieces of answer candidate data’ as extracting words from previously received input for analysis for potential candidates (Col. 38, Lines 1-31; Col. 43, Lines 20-35; Col. 98, Lines 28-48)
‘classify the extracted keywords or key phrases on the basis of words included in the keywords or key phrases’ as classifying candidate words to determine classes for the words (Col. 38, Lines 1-31; Col. 43, Lines 20-35)
‘output a classification result of the keywords or key phrases to the terminal in a state selectable by a user, together with a response text to the question’ (Fig. 29, Fig 31)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US Pat. No. 10,741,185) further in view of Joko et al. (US Pub. No. 2020/0372055)

Regarding claim 3, Gruber teaches ‘wherein in the processing of extracting, key phrases that include a combination of a noun are extracted on the basis of parts of speech of words included in each of the plurality of pieces of answer candidate data, and in the processing of classifying, the extracted key phrases are classified on the basis of meanings of nouns included in the key phrases’(Col. 24, Lines 63-Col. 25, Line 7)
Gruber fails to explicitly teach:
‘and a particle’
‘and types of particles’
Joko teaches:
‘and a particle’ (¶0087)
‘and types of particles’ (¶0087)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Joko’s would have allowed Gruber’s to improve chatbot response accuracy (¶0002)
	
	Regarding claim 4, Gruber and Joko teach: 
‘determining a verb to be used in the response text to the question from the contents of the plurality of pieces of answer candidate data’ (Gruber Col. 80, Lines10-76; Joko ¶0087)
‘creating the response text to the question on the basis of the determined verb, wherein, in the processing of classifying, classification by collecting key phrases that include a combination of a noun and a particle that corresponds to the determined verb is performed for each verb with reference to dictionary information that is capable of specifying a combination of a noun and a particle related to the verb, and in the processing of outputting, the classification result of the key phrases is output together with the created response text’ (Gruber Col. 38, Lines 1-31; Col. 43, Lines 20-35; Col. 80, Lines10-76; Joko ¶0087)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/           Primary Examiner, Art Unit 2166